Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 1 of 39

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

RAFFI KHATCHADOURIAN,
Plaintiff,

v. Case ‘No. 16-cv-0311 (RCL)

DEFENSE INTELLIGENCE AGENCY, et al.,

Defendants.

 

SUPPLEMENTAL DECLARATION OF ALESIA ¥. WILLIAMS
I, Alesia Williams, do. hereby declare-the following to be true.and correct:

1. I am the Program Manager for the Defense Intelligence Agency (DIA),
Department of Defense (DoD).Declassification Technology Project. Prior to that, I served as the
Chief of the Freedom of Information Act (FOIA) and Declassification Services Office for DIA
from June 2014 to August 2018. I previously:served as the Chief, FOIA Services Section (an
element within the DIA FOTA Office), from January 2008 to June 2014. :Prior to that I was an
administrative officer processing FOIA requests at DIA from November 2006 to December
2007; and I was a contractor assigned to DIA as.a FOIA Senior Document Reviewer from
January to November 2006. Prior to. coming-to DIA, throughout my career in the.United States
Air Force (“USAF”), one.of my duties was to process FOIA requests. I also spent. over five,

years supervising two USAF FOIA offices.

2. As Chief of the FOIA Office, I was-designated by the DIA Director as a
declassification authority pursuant to Executive Order 13526 § 3:1. I still maintain this
designation. This.authority extends to all information that is classified by, originated by, or that

Raffi Khatchadourian, vs. DIA, et al, No. 16-0311 (D.D.C.)
Alesia Y. Williams Supplemental Declaration

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 2 of 39

is otherwise under the declassification purview of DIA. I was also designated by the Director as
the Initial Denial Authority for responses to FOIA requests. My administrative duties included
the management of day-to-day operations of DIA’s FOIA program. The FOIA Office receives,
processes,.and responds to requests for DIA records under the FOIA aid the Privacy Act. At my
direction, DIA personnel were tasked to search Agency records systems. under their contro! to
identify records and other information which may be responsive to individual requests. They
forwarded any potentially responsive records that are located to my office, which in turn
determines whether responsive records should be withheld:in whole or in part under any
applicable statutory FOIA or Privacy Act exemptions. The.activities of the staff are governed by
the “DOD Freedom of Information Act Program Regulation,” found at 32 C.F.R, Part:286, as
supplemented by the “Defense Intelligence Agency (DIA) Freedom of Information Act”

regulation, found at 32 C.F.R. Part-292.

3, In the course of my official duties at DIA as the Chief of the FOIA and
Declassification Services Office, I became personally familiar with the FOIA requests submitted
by Ratfi Khatchadourian (“IKKhatchadourian”). The statements made herein are. based upon my.
personal knowledge, upon information made available to me in my official capacity, and upon

determinations made by me in accordance therewith.

4, On August 31, 2018, I executed a declaration in support of Defendants’ Motion
for Summary Judgment in the: above-captioned action (“2018 Declaration”). I submit this
supplemental declaration in support of that Motion and to address certain assertions made in the
Plaintiffs Motion for Jn Camera Review.and Plaintiff's Motion for Summary Judgment and/or

Partial Summary Judgment and In Opposition to Defendants’ Motion for Summary Judgment.

Raffi Khatchadourian, vs. DIA, et al. No. 16-0311 (DD.C.)
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 3 of 39

Motion for Jn Camera Review

5. On pages 4-5 of the Motion, Khatchadourian asserts that DIA provided
‘insufficient descriptions.in its Vaughn index. DIA’s Vaughn index, when read in conjunction
with the 2018 Declaration, provides the requisite level of detail. Using Khatchadourian’s
example regarding DIA’s assertion of the deliberative process privilege, inits Vaughn index,
DIA identified the title of each record (where it could do so); the date of each fecord (where
available); ahd the nature of the each record (e.g., email (V-606), slide (V-607), word docurnent:
notes (V-652), background notes (V-654), word document: draft assessment.of specific data sets
(¥-688), memorandum (V-692), and report’ (V-763)). The 2018 Declaration elaborates:on the

inter/intra-agency nature of the records and their basis for being “predecisional.”

6; On pages 4-5. of the Motion, Khatchadourian asserts that DIA offered no
segregability analysis in its Vaughn index. Paragraph 63 of the 2018 Declaration provides the
appropriate attestation on segregability, specifically attesting to DIA’s liné-by-line review for
segregable and releasable.information. Moreover, paragraph 31 of the 2018 Declaration
addresses two supplemental releases made by DIA to the plaintiff in August of 2018 that
included previously withheld information that DIA subsequently deemed releasable. These:
supplemental releases reflects DIA’s good faith in engaging in continual line-by-line analysis for
releasability and segregability.

7, On page:5 of the Motion, Khatchadourian takes issues with DIA’s failure to
provide in its Vaughn index the titles-of several records. . In.some situations, DIA is.unable to.
disclose the title of a responsive record because it is protected under an appropriate FOIA
exemption. For example, in some cases, the title might be protected. under Exemptioti 1 because
it contains properly classified information ‘that identifies:sources and méthods. In other cases,

Raffi Khatchadourian, vs. DIA, et al., No- 16-0311 (D.D-C.)
Alesia ¥. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 4 of 39

DIA may need to protect the title of'a record under Exemption 3, 10 U.S.C. §424, because
releasing the title would inappropriately disclose information about the.specific function of the
IRTF and.the types-of records it reviewed. In all cases, however, DIA made every attempt to.
balance transparency and release of titles with its duty to protect sensitive or classified
information.

8. On pages-5-6‘of the Motion, Khatchadourian accuses DIA of bad faith based on
records reflecting the agency’s internal deliberations and review process prior to finalizing.
releases made in response to his First FOIA Request. The interagency communications
referenced by plaintiff are not evidence of bad faith, but rather, they reflect DIA’s standard
review and quality-control process prior to making any releases in response. to. FOIA requests by

the Agency.

9. On pages 6-7 of the Motion, Khatchadourian accuses DIA of bad faith based,on
inconsistent application of redactions to an August 15, 2010 slide deck. The application of
exemiptions is not an éxact science and differences in application can occur. In the case of the
record Khatchadourian identified, it was reviewed by a subject matter expert in 2013, at.the time.
of initial release. Three years later, another subject matter expert reviewed it ii conjunction with
the continued processing of responsive records without noticing that it had been previously
processed and released.to the plaintiff three years.earlier. The subsequent review resulted in a
different application of the FOIA exemptions. Such inadvertent inconsistencies are an
unavoidable consequence when dealing with-a large number of records and multiple reviewers
over an extended period. As explained above, and in the 2018 declaration, DIA -has made every

effort, in good faith, to ensure accurate and consistent release of information to the plaintiff.

‘Motion for Summary Judgment

Raffi Khatchadourian, vs. DIA, et.al, No. 16-0311 (D_D:C }.
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 5 of 39

10. Di A-has seatched all locations within its system. of records that it has a reasonable
basis to believe contain records responsive to Khatchadoutian’s FOIA requests. This inchides
the IRTF electronic databases that served as repositories for all products generated by the IRTF,
and the secure email systems of the six individuals identified as most significantly involved with
the IRTF during its formation period. DIA did not search locations that likely would have
contained duplicative records already capturéd by its other searches.

11. As I stated in paragraph 14.of the.2018 Declaration, after DIA concluded its
production in late October 2016, Khatchadourian requested that it conduct a search of its email
systemis for potentially responsive-records relating to the. first and second prongs.of his First.
FOIA Request. This request was the result of discussions between DIA and plaintiff following
Khatehadourian’s Nevermber 14, 2016 letter:addressing DIA’s production to date. As further
discussed in paragraphs 15-22 of the:2018 Declaration, because of those discussions, DIA agreed
to conduct certain test searches of emails.on its secure systems. This search covered the emails
of all DIA members of the IRTF over a span of more than three years using broad'search terms.
Subsequently, DIA agreed to conduct a review for responsiveness of two samples of potentially
responsive records from that email search. Attio point.did DIA agree to process all of the-
‘potentially responsive records that any of the test searches identified.

12: As explained in paragraph 25 of the 2018 Declaration, DIA pursued an alternative
email search protocol that it believed was more reasonably likely to identify responsive records
to the first prong of the First FOJA request. In the Motion, Khatchadourian questions DIA’s
decision to limit the revised email search to records responsive to the first prong of his request.
DIA scoped its revised email search to focus on the first prong of the First FOIA Request

because the second prong. specifically sought conclusions, reports or assessments generated by

Raffi Khatchadourian, vs, DIA, et al, No. 16-0311 (D.D.C.)
Alesia Y. Williams. Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 6 of 39

the IRTF; it did not-seek-communications or records relating to the conclusions, reports or
assessments. Accordingly, and based on its understanding of the purpose and content of the
IRTF electronic databases, DIA determined that records responsive to the second prong of the
First FOIA Request wete more likely found in electronic databases and that‘an email search was
not reasonably likely to-result in responsive records beyond those identified in the searcj pf the.
databases. DIA relayed this understanding to Khatchadourian and ‘the Court in the July 17, 2017
Joint Status Report (ECF 45).

13. On pages: 13-14 of the Motion, Khatchadourian asserts that DIA deliberately
ignored “positive indications of overlooked” email records responsive to the second ‘prong of his
First FOIA Request. To support that, Plaintiff references morning and afternoon “Email briefs”
that DIA’s revised email search purportedly did not locate. DIA produced hundreds of these
morning and afternoon “Email briefs”. In other words, these records were captured im DIA’s
search of the IRTF electronic databases; no email search was required to capture and produce.
these records, Examples of how these records, sitnilar to those attached as Exhibits.7+9 to the
Townsend Declaration, appear in DIA’s Vaughn index include:

e ¥-35: “Information Review Task Force Analytic Update”, dated August 14, 2010 - 1600
e V-135: “IRTF Situation Update”, dated September 2, 2010 — 0800

« Y-139: “IRTF Situation Update”, dated October 6, 2010 — 1600.

e V-171:“IRTF 26 AUG [0 -1600”, dated August 26, 2010

@ V-179:“IRTF3 JAN 11- 0800”, dated January 2, 2011

© V-321:“IRTF Situation Update 21 April 11 — 0800”, dated April 11, 2011

e. Y-437;“IRTF Situation Update 1 MAR 11 — 0800", dated March 1, 2011

Raffi Khatchadourian, vs, DIA, et al, No: 16-0311 (D.D.C.)
Alesia Y, Williams Supplemental Declaration.

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 7 of 39

14, The six secure-system email repositories that DIA searched as part of its revised
email search included the email repositories of Robert A. Carr, Scott Liard, and John Kirchhofer.

15. ‘On page 17 of the Motion, Khatchadourian references “100 information papers.”
While plaintiff correctly points out that one of the records identified in DIA’s Vaughn index is an
“information paper” (V-209), DIA is unaware of the existence of a large volume of records with
this description. It is more likely that the “100 information papers” is.a.reference to the
Information Memorandum format that the IRTF used to report developments in its review and
assessment of the impact of the unauthorized disclosure of information resulting from the leaked
documents. DIA‘s Vaughn index reflects production of well over.100 of these memoranda.
Examples of how DIA identified these records.in the Vaughn index include:

© V-037: “11-0285A”, dated March 30, 2011, and described as “Memorandum”

6 V-132: “Information Review Task Force (IRTF) November 22, 2010 Update”, dated
November 24, 2010, and described .as “Memorandum”

e V-588: “Info Memo IRTF — Update 9 Aug 201 0”, August 9, 2010, arid described. as
“Memorandum”

16. On page: 17 of the Motion, Khatchadouiian refers to four-records that DIA
released in a different FOIA case as supposed proof of deficiencies in DIA’s revised email
search. The FOIA case referenced by plaintiff, Leopold v. Department of Defense, now
dismissed, involved a.much. broader request than Khathchadourian’s First FOIA Request. (See
Exhibit 1} Specifically, the FOIA request in the Leopold.case sought;

e All Interagency Review Task Force-1 (IRTF-1) report(s) assessing the “damage” by the

leaks of former National Security Agency contractor Edward Snowden.

Raffi. Khatchadourian,-vs. DIA, et al. No. 16-0311 (D.D.C.)
Alesia Y, Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 8 of 39

e Any and all communications between the DIA and individual members of Congress.and.
‘Congressional Committees mentioning or referring to:the IRTF-1 report.

e Any and all communications. between DIA and the National Security Agency (NSA)
mentioning or teferring to the IRTF-1. report.

8 Any and all communications between the DIA and the State Department mentioning or

referring to the IRTF-1 report.

 Any-and all draft and final talking points mentioning or referring to the IRTF-1 report.

° Any and all communications between DIA personnel assigned to the IRTF-1 team and
DIA Director Michael Flynn, the DIA Office of General Counsel, the Office of the DIA
Chief of Staff-and thé Assistant Secretary 6f Defense for Legislative Affairs (LA).

® The IRTF-1"s budget.

e Any and all records referring to the establishment of the Information Review Task Force
“that was directed to examine the harm to national security caused by Edward Snowden’s
unlawful disclosures.”

e Any arid all reports prepared by the Joint Staff Mitigation Oversight Task Force (MOTE);

The MOTF’s budget.

e Any and all communications between the MOTF and individual members of Congress
and.Congressional Committees mentioning or referring to this réport.

e Any andall draft and final talking points mentioning or referring to the MOTF reports.

e Any and all records in the IRTF’s isolated records system mentioning Edward.Snowden,
1.7 million, 900,000, “person of intérest,” “traitor,” and,“former National Security
Agency contractor.”

6 Any and all IRTF-2 reports.

Raffi Khatchadourian, vs. DIA, et al.; No. 16-0311 (D.D:C.)
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 9 of 39

se Any and all communications between the DIA IRTF Task Force.and the Office of

Director of National Intelligence and the Office of the National Counterintelligence

Executive (ONCIX):

17: The search protocol that DIA used to identify records responsive to the Leopold
tequest, based on the scope of the request and negotiations with the plaintiff in that case,
necessarily was different from the search used to identify responsive records to
Khatachadoutian’s First FOIA Request and yielded different results: Notably, in response to
Khatchadourian’s First FOIA Request, DIA did locate and process the record identified as
Exhibit 1 to the Light Declaration (ECF No. 78-6). This record ig identified as V-315'in DIA’s
Vaughn index and was denied in full.

18. Based on the understanding that the IRTF electronic databases identified in the
2018 Declaration were interided to be-the repositories for all products generated by the IRTF;
DIA reasonably determined that these electronic‘databases were the locations most likely to
contain responsive records. DIA has.no feasonable basis to believe that.a search of the IRTF’s
Intellipedia page is reasonably likely to contain responsive records not already identified in
DIA’s search of the IRTF electronic-databases. Similarly, DIA has no reasonable basis to
believe that a search of the IRTF RFI portal referenced:in Khatchadourian’s briefing is
reasonably likely to yield records responsive to either the first or the second prongs of.
Khatchadourian’s First FOIA Request.

19, Similarly, DIA has rio-teasonable basis to believe that a search of the files ot
offices of persons who acted as the IRTF’s Congressional liaison is reasonably likely to yield.
records responsive to either prong of the Khatchadourian’s First FOIA Request. For example,
the document referenced in patagraph 75 of Khatchadourian’s Statement of Material Fact-and

Raffi Khatchadourian, vs. DIA, et al, No. 16-0311 (D.D.C.)
Alesia ¥, Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 10 of 39

Exhibit 15 to the Townsend Declaration indicates that the IRTF would receive REIs from the
Office of the Secretary of Defense’s Public Affairs office for information te respond to-media
requests. This document speaks directly to.an IRTF function/responsibility (1.e., responding to
media requests) and is responsive to the second prong of Khatchadoutian’s First FOIA Request.
However, there is no reason to assume that the RFIs themselves and the responses to them would
be responsive because.they do not speak to-the creation, scope, structure or responsibilities of the
IRTF, or to conclusions, reports, or assessments: generated by the IRTF.

20. As regards Khatchadourian’s. suggestion that DIA failed. adequately to search
Congressional liaison records based on references in released records t6 a “final fact sheet used
for telephone notification of the Congressional Committees/ Staff],|” “Talking Points,” and.a
“Q&A,” such recordsate not responsive to Khatchadourian’s First FOIA Request. Such records
do not, on their face, speak to the creation, scope, structure or responsibilities of the IRTF, nor
ate they conclusions, assessments or reports. To the extent that any such records contain:
information responsive to the First FOIA Request, DIA identified them in its searches and
ptocessed them appropriately. DIA*s- Vaughn index identifies 17 separate records described as
"Talking Points" (V-477, V-478, V-522, V-523, V-524, V-525, V-526, V-527, V-528, V-529, V-
530, V-531, V-544, V-583, V-625, V-626, and V-627). Additionally, the record identified as V-
533 in DIA’s Vaughn index is titled “Additional Questions Regarding Wikileaks and IRTF” and:
is described as “Wotd questions and answers document.”

21. In footnote 7 of the Motion, Khatchadourian expresses some confusion about
DIA’s Vaughn index and subsequent amendments to the index. 1 will attempt to clear up any
confusion here, On August 31, 2018, in conjunction with its Motion for Summary Judgment arid

the 2018 Declaration, DIA filed with the court its Vaughn index, reflecting entries V-001 through

Raffi Khatchadourian, vs. DIA, et.al, No. 16-0311 (D.D.C.)
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 11 of 39

V-844, Because of the length of the Vaughn, DIA prepared it in two parts - the first part
covering V-001 through. V-461 and the second part covering V-462 through V+844. Thisis
reflected on the top ofeach page of the’ Vaughn index wherein it states either “Part 1” or “Part
2”.

22, On December 20, 2018, after becoming aware that it inadvertently omitted from
its Vaughn index the six records DIA originally released to Khatchadourian in 2013, DIA
submitted.an Amended Vaughn index adding those:six records as V-845 through ¥-850. Since:
“Part 1” of the original Vaughw index was unaffected by this filing, DIA. only submitted an
Amended “Part 2” of the Vaughn index.

23. Lastly, on March 20, 2019, DIA submitted a second Amended Vaughn index to
correct an administrative:error that identified certain records as having been released in part.
when, in fact, DIA denied them. in full. Once again, since this. correction did not implicate:“Part
1” of the Vaughn index, DIA only submitted an Amended “Part 2” of the Vaugiin'index.

24, The August 31, 2018 Vaughn index — Part 1, in conjunction with the March 20,
2019 Amended Vaughn index — Part 2, represents the complete and current DIA Vaughn index.

25. On pages 30-31 of the Motion, Khatchadouriah accusés DIA of making three
productions of a slidedeck dated November 29, 2010 and withholding more information with
each subsequent release. These records. are identified as Exhibits 37-39 to the Fownsend
Declaration. First, a simple comparison demonstrates that the document attached as Exhibit 39
is different from the doctiments attached as Exhibits 37 and 38. The document at Exhibit 39 is
only 20 pages, counting pages that DIA withheld in full, while the other documents are 29 pages.
Additionally, in the document attached as Exhibit 39, the slide titled “Media Analysis” begins at
page 7 of the.slidedeck, while in the documents attached as Exhibits 37 and 38, it- begins at page

Raffi Khatchadourian, vs. DIA, et al. No. 16-031 I (DDE)
Alesia ¥. Williams Supplemental Declaration

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 12 of 39

12 of the slide decks. As regards documents 37 and 38, which are duplicates, the only
explanation is human error, The application of exemptions is not'an exact science. Inevitably,
there is an element of subjectivity in applying how exemptions are applied and, consequently,
different reviewers may process records with different results. This casé ultimately resulted in
850 résponsive:records, As previously attested to, DIA has made every effort to-ensure. that
records were processed consistently and in conformity with the FOTA and its exemptions. This
is reflected in DIA’s pre-release quality check processes, and DIA’s supplemental releases.

26.. On-page 31, Khatchadourian asserts that DIA withheld portions of a record in this
case that was produced in the Leapold case. In resporise to this assertion, DIA has confirmed
that it-produced the identical document in this case and the Leopold case. Page 11 of the
document. was inadvertently omitted from the version provided to Khatchadourian. If DIA had.
intended on withholding the information on that missing page, the document provided to
Khatchadourian would have noted that the page was withheld in full and not included, consistent
with DIA protocol, See Exhibits 37-39 of the Townsend Declaration (ECF No. 78-4). DIA will
provide the missing page to Khatchadoutian:

27. ‘DIA’s 2018 Declaration does not account for DIA’s December 2018 and March.
2019 amendments to its Vaughn index. This Declaration supplements my.2018 Declaration and
addresses the Vaughn index amendments.

28. As noted above, the August 31, 2018 Vaughn index (Part 1), in conjunction with
the March 20, 2019 Amended Vauglin index (Part 2), represents the complete and current DIA
Vaughn index. The Vaughn index identifies all records that DIA withheld in full, withheld in

part, or released iri full-as documents. V-1 through V-850,

Raffi Khatchadourian, vs, DIA, et al, No. 16-0311 (D:D.C}
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 13 of 39

29. Regarding documents V-844 through V-850, which DIA added to the Vaughn
index after the 2018 Declaration, DIA attests to the following:

6. DIA withheld certain information in documents V-845 and V-846 under
Exemption | because it relates to military plans, weapons:systems,.or-operations,
and is thus properly classified under Section 1.4(a) of E.O. 13,526. .DIA
incorporates paragraphs 37-40 of the 2018 Declaration explaining its basis for:
withholding information under Section 1.4(a),

e DJA withheld certain information in document V-846.under Exemption. 1 because
information at issue is derived from a confidential intelligence liaison relationship
‘with a foreign government, and the disclosure of thé withheld information could
reasonably be expected to cause either serious or excéptionally grave. damage to
national security, and is thus properly classified as either Secret or Top Secret
under Section 1.4(b) of E.O, 13,526. DIA incorporates patagraphs 41-45 of the
2018 Declaration explaining its basis fer withholding information under Section
‘1,4(b).

e DJA withheld certain information in documents V-845,.V-846 and V-850 under
Exemption 1 because the information contained in the withheld portions relates to
intelligence sources and methods, the disclosure of which could reasonably be
expected to cause either serious damage or exceptionally grave damage.to
national security, and thus, is properly classified as Secret or Top Secret-under
Section 1.4(c).of E.0. 13,526. DIA incorporates paragraphs 46-49 of the 2018

Declaration explaining its basis for withholding information under Section. 1 A(c).

Raffi Khatchadourian, vs. Did, et al, No: 16-0311 (D:D.C.)
Alesia ¥. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 14 of 39

e DIA withheld certain information in document V-846 under Exemption 1 because
information at-issue-relates to foreign relations or foreign activities of the United:
States, and disclosure of the withheld information could reasonably be expected to
cause either serious or exceptionally grave damage to national security, and is
thus properly classified under Section 1.4(d) of E.O. 13,526. DIA incorporates
paragraphs 50-52 of the 2018 Declaration explaining its basis for withholding.
‘information under Section 1.4(d)..

2 DIA withheld certain information in documents V-845, V-846, V-849 and V-856
under Exemption 3, pursuant to 10 U.S.C. § 424 or 50 U.S.C..§ 3024(i), as noted
in the Vaughn index. DIA incorporates paragraphs 56-59 of the 2018 Declaration
explaining its basis for withholding information undeér these statutes:

* DIA withheld.certain information in document V-850 under Exemption 5 because
the information is protected by the deliberative process privilege. DIA
incorporates paragraphs 60-61 of the 2018 Declaration explaining. its basis for
withholding information undet this privilege.

® DIA withheld certain information in documents V-846 and V-850 under.
Exemption 6, which permits withholding of personnel information, the disclosure
of which would constitute an unwarranted invasion of personal privacy. DIA
incorporates paragraph 62 of the 2018 Declaration explaining the basis for
withholding information under this Exemption.

30. No supplemerital Declaration is necessary to demonstrate that records V-709
through V-761 are properly withheld in full. As-noted in paragraph 23 above, the amendment to
DIA. Vaughn index associated with those records was only administrative. DIA made no

Raffi Khatchadourian, vs. DIA, et al, No. 16-0311 (D.D.C.)
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 15 of 39

changes to the:exemptions applicable to those records: and, therefore, the bases for withholding
those records.in full already are articulated inthe 2018 Declaration.

31. Regarding Plaintiff’ s:assertions about DIA’s invocation of Exemption 3 and 10
U.S.C. §424’s protections, DIA wishes to clarify that it has properly. withheld information
telating to sensitive functions of DIA that fall within the meaning of subsection (c)(1) of that
provision.

32. DIA unintentionally omitted from its 2018 Declaration an explanation of the
withholding of information in records V-235, V-266, and V-287 under Exemption 7 of the
FOIA. Specifically, the FBI requested that DIA. withhold certain information in all three
documents under exemption 7(A) and additional information in document V-287 under
‘exemption 7(C). After further review,.the FBI has indicated that the information previously:
protected under exemption 7(A) can be released. DIA will reprocess the affected records
accordingly,

33. FBI continues to assert the protections of exemption 7(C) to the information
‘withheld in document V-287. FOJA Exemption 7 exempts from mandatory disclosure records.or
information compiled for law-enforcement purposes when disclosure could reasonably be
expected to cause one-of the harms enumerated in the subparts of the exemption. See 5. U.S.C. §
$52(b)(7). Before an agency can invoke any of the harms enumerated in Exemption 7, it must
first demonstrate the records or information at issue were compiled for law enforcement
purposes. Pursuant to 28 U.S.C. §§ 533, 534, and Executive Order 12333 as implemented by the
Attorney General’s Guidelines fot Domestic FB] Operations (*AGG-DOM”) and 28 C.E.R. §
0.85, the FBI is the primary investigative agency of the federal government with authority and
responsibility to investigate all violations of federal law not exclusively assigned to-another

Raffi Khatchadourian, vs. DIA, et al, No. 16-0311 (D.D.C.)
Alesia ¥. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 16 of 39

agency, to.conduct investigations and activities to protect the. United States and its people from
térrorism and threats to national security, and further the foreign intelligence objectives of the:
United States. Here, the FBI is relying on Exemption 7 (in conjunction with Exemption 6) to
protect the identity of an FBI Special Agent.(“SA”) conducting. law enforcement investigations
as detailed below.

34. Law enforcement agencies such as the FBI must demonstrate that the records at
issue are related tothe enforcement of federal laws and that the enforcement activity is within the
law enforcement duties, Here, the name of an FBI SA investigating ctiminal activities
conceming the unauthorized disclosure of classified information published on the WikiLeaks
website is protected from release. The FBI’s Washington Field Office opened a
criminal/national security investigation into these allegations in 2010 and maintains them
pursuant to applicable Attorney General Guidelines. The investigation is within the law
enforcement duties of the FBI to, detect and undertake investigations into possible violations of
Federal criminal laws and records.and information during that investigation readily meet the
threshold for applying FOIA Exemption 7.

35, Exeniption 7(C),5 U.S.C. § (b)(7)(C), exempts from disclosure “records or
information compiled for law enforcement purposes, but only to the extent that the production of
such law enforcement records or information ... could reasonably be expected to constitute an
unwarranted invasion of privacy.”

36. In withholding information pursuant to both Exemption 6 and Exemption 7, the
FBI ig required‘to balance the privacy interests of the individuals mentioned in these records
against any public interest in disclosure. For purposes:of this analysis, -a public.interest exists
when infotmation would shed light on the FBI's performance of its mission to protect and defend

Raffi Khatchadourian, vs. DIA, et al., No. 16-0311 (D.D.C.)
Alesia ¥. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 17 of 39

the United States against terrorist and foreign intelligence threats; to uphold and enforce the
criminal laws of the United States; and to provide leadership and criminal justice setvices to
federal, state, municipal, and international agencies and partners.

37. Inthis‘case, the FBI protected the name of an. FBI SA who is responsible for-
conducting, supervising, and/or maintaining FBI investigative. activities concerning the
unauthorized disclosure of classified information published on the WikiLeaks website. This SA
has responsibilities beyond this investigation, and disclosure of his/her name could lead to
interruption. of her/her official duties with respect to this and other national security
investigations. Assignments of SAs to any particular investi gation are not necessarily by choice.
Publicity (adverse or otherwise) regarding any particular investigation.te which they have been
assigned may seriously prejudice their effectiveness in conducting other investigations. FB]
SAs,-as individuals, also have privacy interésts in being free from.unnecessary,. unofficial,
questioning as to the.conduct of this or other investigations, whether or. not they are currently
employed by the FBI, FBI SAs conduct official inquiries into various criminal and national
security violation cases. They come into contact with all strata of society, conducting searches
anid making arrest; both of which result in reasonable but nonetheless serious disturbancés to
peopie.and their lives. It is possible for an individual targeted by such law enforcement actions
to carry a grudge that may last for years. These individuals may seek revenge on the agents and
other federal-employees involved in a particular investigation. The publicity associated with the
release of an agent’s identity in. connection with a particular investigation could trigger hostility
toward a particular agent, and could lead to disruptive inquiries.into a pending investigation.
Accordingly, the FBI concluded. that this SA has substantial privacy interests here. In contrast,

the FBI could identify no public interest inthe disclosure of this information because disclosure

Raffi Khatchadourian, vs, DIA, et al., No: i 6-03.11 (D.D:C)
Alesia Y. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 18 of 39

of this FB] SA’s name, by: itself, would not significantly increase the public’s understanding of
the operations and activities of the FBI.

38. DiA is making a discretionary release. of previously withheld names of the
following IRTF members who held various leadership roles during the initial formation and.
operations of the IRTF: Scott-Liard, John Kirchhofer, and Robert A. Carr. Wherever a redacted
named appears in conjunction with a reference to the IRTF Chief, that name is Scott Liard.
Wherever a redacted name appears in conjunction with a-refetence to the IRTF Deputy or IRTF
Deputy Chief, that name is John Kirchhofer:. Wherever a redacted name appears in conjunction

with a reference to the IRTF Director, that name.is Robert A. Carr,

Raffi Khatchadourian, vs, DIA, ét al., No. 16-0311 (D.D:C:)
Alesia ¥. Williams Supplemental Declaration

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 19 of 39

I certify under, penalty of perjury that the foregoing is true'and correct,

Executed this 4” day of May, 2019

 

 

Alesia v. ‘Williams

Program Manager, DIA Declassification
Technology Project

 

. vs. DIA: et al No: 16-031 F (D.D.C.)
Alesia ¥. Williams Supplemental Declaration
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 20 of 39

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 21 of 39

FOIA.

 

FOIA

From: Jason Léopold [jascnteopold@gmail.com| RECEIVED jut 02
Sent: Thursday, July 02,2015 12:07 AM RECEIVED JUL 02. 288
To: FOIA

‘Subject: Request for records under the Freedom of Information Act. This request.seeks expedited processing

july 1, 2015

Freedom of information and Privacy Acts request:
To: Defense Intelligence Agency

ATTN: DAN-1A (FOIA)

200 MacDill Blvd

Washington, DC 20340-5100

This is a request for records under the Freedom of Information Act (“FOIA”), 5.U.S.C, § 552 and the.
Privacy Act, 5 U.S.C. § 552a. This request should be considered under both statutes to maximize the

release of records:

Further, please note that this request seeks expedited because there is a “compelling need” for the.
records, as that term is defined in DoD 5400.7-R C1.5:4.3.2.

REQUESTER INFORMATION
Name: Jason Leopold
Address: 1669 Benedict Canyon Dr., Beverly Hills, CA 90210

Email: JasonLeopold@gmail.com

RECORDS SOUGHT

Trequest disclosure of the following records that were prepared, received, transmitted, collected and/or
maintained by the Defense Intelligence Agency (DIA):

i, All Interagency Review Task Force-1 (IRTF-1) report(s) assessing the “damage” by the leaks of former
National Security Agency contractor Edward Snowden.

2. Any and all communications between the DIA and individual members of Congress and Congressional

Committees mentioning or referring to the IRTF-1. report.

1.
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 22 of 39

3. Any and all communications between DIA and the National Security Agency (NSA) mentioning or
referring to the [RTF-1 report.

4. Any and all communications between the DIA and the State Department mentioning or referring to
the IRTF-1 report.

5. Any and al¥ draft and final talking points mentioning or referring to the IRTF-1 report.

6. Any and all communications between DIA personnel assigned to the IRTF-1:team and DIA Director
Michael Flynn, the DIA Office of General Counsel, the Office of the DIA Chief of Staff and the Assistant

Secretary of Defense for Legislative Affairs (LA).
7. The IRTF-1's budget.

8. Any and all records referring to the establishment of the Information Review Task Force “that was
directed to examine the hartn to national security caused by Edward Snowden’s. unlawful disclosures.” [1

9. Any and all reports prepared by the Joint Staff Mitigation Oversight Task Force (MOTF).
10. The MOTF’s budget..

11. Any and all communications between the MOTF and individual members of Congress and
Congressional Committees mentioning or referring to this report.

12. Any and all draft.and final talking points mentioning or referring to the MOTF reports.

13. Any and all records in the IRTF’s isolated records system mentioning Edward Snowden, 1.7 million,
900,000, “person of interest,” “traitor,” and “former National Security Agency contractor.”

14, Any and all IRTF-2 reports.

15, Any and al! communications between the DIA IRTF Task Force.and the Office of Director of National
Intelligence and the Office of the National Counterintélligence Executive {ONCIX}

REQUEST FOR EXPEDITED PROCESSING

Under DoD 5400,7-R C1.5.4.3.2, a “compelling need” is defined as “urgently needed by an individual
primarily engaged in disseminating information in order to.inform the:public concerning actual or
alleged Federal Government activity.” The term “urgently needed” is further defined by C1;5.4:3.2.1 to
mean that “the information has.a particular value that will be lost if not-disseminated quickly. Ordinarily

this means'a breaking news story of general public interest.”
I'am seeking expedited treatment for this request.

1. The records are urgently needed.
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 23 of 39

The. requested records involve a breaking news story of general public interest, Countless publications
have shown an interest in the report and the role of the American government and intelligence.
community in.attempting to refute the-idea that Edward Snowden is a heroic whistleblawer. Reports on
the subject have appeared in a wide variety of news outlets including The Washington Past, The New
York Times, The Guardian, NBC News, and many other major publications. .

As.demonstrated by the articles referenced in the previous:section, there has been widespread
questioning of the federal government’s activities. Because of the American government and intelligence
community’s:roles in attempting to show the harm caused by Snowden, and accusations by critics that
the selective leak of portions of the report distorts the true facts, the records requested are of general.
public interest, .

2.1 am primarily engaged in disseminating information to inform the public about the federal government's
activities, .

Tam a full-time member of the news media. Iam the senior-investigative reportet for VICE News:
https://news. vice.com/contributor/jason-leopold/page/ 1]. My journalism has been published in dozens of
domestic and international publications, I am a petson primarily engaged in disseminating information. The
focus. of most of my reporting is national security, counterterrorism, civil liberties, human rights and open
government.

 
 

.3. Certification

I certify pursuant to DoD 9400.7-R €1.5.4.3,3 that the foregoing is true and corréct to the best of my.
Knowledge, and that.a compelling-need exists for.the YTequested records,

JASON LEOPOLD verified signatutr

 

Jason Leopold

 

1. Instructions Regarding “Leads”:

As required by the relevant cas¢ law, the DIA should follow any leads: it discovers during the conduct of
its. searches and perform additional searches when’said teads indicate that records may be located in.
another system. Failure to follow clear leads is a violation of FOIA.
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 24 of 39

2, Request for Public Records:

Please search for any records even if they. are already publicly available.

3, Request for Electronic and Paper/Manual Séarches:

I request that searches of all electronic and paper/manual indices, filing. systems, and locations for any
and all records relating or referring to the subject'of my request be conducted.

L request that the DIA search the following databases of which lam aware: all electronic databases dating
back to 1987, the database to hardcopy files dating from 1965 to 1987, the database of finished

intelligence products.from 1965.to.the present. The DIA should also search outside of these databases for
electronic records prior to 1987, database to hardcopy files for years other than between 1965:and 1987,

and finished intelligence’ products prior to 1965.

4. Request for Additional Filing Systems, Indices, and Locations Searches:

I request that the DIA search for responsive records in its research and reference resource library, as well
as other offices which may hold responsive records, including but not limited to, the. offices: of Security.
{DAC}, Inspector General (IG), Human Resources (HC), Joint Military Intelligence College (MG), and
Directorate of Operations (DO).. | further request that the DIA‘s search include, but not be limited to, the
following systems of records: LDIA 0271, Investigations and Complaints; LDIA 0275, DoD Hotline
Referrals; LDIA 0660, Security Files; LDIA 0800, Operation Record ‘System.

Additionally, please search all of your indices, filing systems, and.locations, including those I have not
specified by name and those of which may not be aware.

4, Request regarding Photographs and other Visual Materials:

I request that any photographs or other visual materials responsive to my request be released to me in
their original or comparable forms, quality, arid resolution. For example, if.a photograph was taken
digitally, or if the DIA maintains a photograph digitally, [ request disclosure of the original digital image
file, net a reduced resolution version of that image file nor a printout and scan of that image file. Likewise,
ifa photograph was originally taken as a color photograph, I request disclosure of that photograph asa
color image, not a black and white image. Please contact me for any clarification on this point,

6. Request for Duplicate Pages:

request disclosure of any and all supposedly “duplicate” pages. Scholars analyze records not only for the
information available on any given page, but also forthe relati onships between that information and
information on pages surrounding it. As such, though certain pages may have been previously released to
me, the existence of those pages within new context renders them functionally new pages. As such, the

4
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 25 of 39

only way.to properly analyze released information is to analyze that information within its proper
context. Therefore, J request disclosure.of all “duplicate” pages.

7. Instructions Regarding “Hits”:
Whena search registers a “hit,” the DIA should consider any corresponding hardcopy document to be
responsive to my request. In addition, the DIA should order‘all corresponding hardcopy documents

which are’no longer actively used from. The Washi ngton National Records Center and consider those
documents to be responsive to my request. |

8. Request to Search Emails:

Please search for emails relating. to the subject matter ‘of my request.

9. Regarding Destroyed Records:

If any records responsive or potentially responsive to my request have been destroyed, my request
include, but is not limited to, any and all records relating or referring to the destruction of those records.
This includes, but is not limited to, any and ail records relating or referring to the events leading to the
destruction of those records.

40. Request for Search of Records Transferred to Other Agencies:

J request that in conducting its ‘search, the DIA disclose releasable records ever: if they are available
publicly through other. sources outside the DIA, such as NARA.

INSTRUCTIONS REGARDING SCOPE AND BREADTH OF REQUESTS

Please interpret the scope of this request broadly. The DIA is instructed to interpret the scope of this
request in the most liberal manner possible short of an interpretation that would lead to a.conclusion
that the request does not reasonably describe the records sought.

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 26 of 39

EXEMPTIONS AND SEGREGABILITY.

Ycall your attention to Presid ent Obama's 21 January.2009 Memorandum concerning the Freedom of
Information Act, in which he states:

All agencies should adopta presumption in favor.of disclosure, int order to.renew their
commitment to the principles embodied in FOIA [....] The presumption.of disclosure should be
applied.to all decisions involving FOLA.[2]

In the’ same Memorandum, President Obama added that government information should not be kept.
confidential “merely because public officials might be embarrassed by disclosure,-because errors and
failures might be. revealed, or because of speculative or abstract fears.”

Finally, President Obama ordered that "The Freedom of Information Act should be administered with a
clear presumption: In the case of dou bt, openness prevails.”

Nonetheless, if any responsive record or portion theréof is claimed to be exempt from production,
FOIA/PA statutes provide that-even if some of the requested material is properly exempt from mandatory
disclosure, all segregable portions must be released. If documents are denied in part or in whole, please
specify which exemption(s) is (are) claimed-for each passage or whole document denied: Please providea
complete itemized inventory and a detailed factual justification of total or partial denial of

‘documents. Specify the number of pages in each document.and the total number of pages. pertaining to-this
request. For “classified” material denied, please include the following information: the classification
(confidential, secret-or top secret); identity of the classifier: date or event for automatic declassification or
classification review or downgrading; ifapplicable, identity of official authorizing extension of automatic
declassification or review past six years; and, if applicable, the reason-far extended classification beyond six:
years.

In excising material, please “black out” the material rather than “white out” ot “cut out.” I expect,as
provided by FOIA, that the remaining non-exempt portions of documents will be released.

Please release.all pages regardless of the extent of excising, even if all that remains are the stationery
headings or administrative markings.

In addition, I ask that your agency exercise its discretion to release records. which may be technically
exempt, but. where withholding serves no important public interest.

 

Please produce all records with administrative markings and. pagination included.
Please send a memo {copy tome) to the appropriate units in your office to. assure that no records related

to this request are destroyed. Please advise of any destruction of records and include the date of and
authority for such destruction,
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 27 of 39

Trequest that any releases stemming from this request be provided to me in digital format (soft-copy) on
a compact disk or other like media. .

FREE CATEGORY AND REQUEST FOR A FEE WAIVER

lam willing to pay any reasonable expenses associated with.this request, however, as the purpose of the
requested disclosure is in full conformity with the ‘statutory: requirements for a waiver of fees, 1 formally
request such a waiver. I request a waiver of all costs.pursuant to 5 U.S.C. §552(a)(4)(A) (iii) (‘Documents
shall be furnished without any charge... if disclosure of the information is in the public interest because it
is likely to contribute significantly to public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the requester."}, Disclosure in this case.
meets the statutory criteria, and a fee waiver would fulfill Congress’s legislative intent in amending FOIA.
See judicial Watch, Inc. v. Rossotti, 326 F.3d 1309,,1312 (D.C. Cir.2 003} (“Congress amended FOIA ta
ensure that it be ‘liberally construed in favor of waivers for noncommercial requesters.’””). [ incorporate
by reference the explanation and attached materials in the above sections which demonstrate why the
requested information is in the public interest as well as my ability to analyze and disseminate the
information received. .

DoD 5400.7-R C6.1.4.1 provides that “documents shall be furnished ‘without charge, or.at a charge
reduced below fees assessed to the categories of requesters in subsection C6.1.5., below, when the
Component determines that waiver or reduction of the fees is in the public interest because furnishing
the information is likely to contribute significantly to public understanding.of the operatiotis or activities
of the Department of Defense and is not primarily in the.commercial interest of the requester.”

Should my request for a fee waiver be denied, I request that | be categorized asa member of the news:
media for fee purposes pursuant to DoD 5400.7-R C6.1.5.7, According to-5 U.S.C.:§ 552[a)}(4) (A) (ii),

which codified the ruling of Nat'l Security Archive v. Dep't of Defense, 880. F.2d.1381 (D.C. Cir. 1989), the.
term “a representative of the news media” means any person or entity that gathers information of
potential interest to a segment of thé public, uses its editorial skills to turn the raw materials into a
distinct work, and distributes that work to an audierice. This is consistent with the definition provided in
DoD 5400.7-R C6.1.5.7.1.

As the legislative history of FOIA reveals, “It is critical that the phrase ‘representative of the news media’
be broadly interpreted if the act is to work as expécted. .. . In fact, any person or organization which:
regularly publishes or disseminates information to the public... should qualify for waivers as a
‘representative of the news media.” 132 Cong. Rec. 514298 (daily ed. Sept. 30, 1986) (emphasis in
original quotation); and 2) “A request by a reporter or other person affiliated with a newspaper,
magazine, television or radio station, or other entity that.is in the business of publishing or otherwise
disseminating information to the public qualifies under this provision.” 132 Cong. Rec. H9463 (Oct, 8,
1986) (emphasis in original quotation)}. Therefore, in accordance with the Freedom of Information Act
and relevant case law, }, Jason: Leopold, should be considered a representative of the news media.

There is a two-part test for. determining whether:a requestor is entitled to a waiver of fees. Records
responsive to a request are to be furnished without charge if the requestor has demonstrated that. “{i}
Disclosure,of the requested inforrnation is in the public interest because it is likely to contribute
significantly to public understanding of the operations or activities of the government, and {ii} Disclosure.

7
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 28 of 39

of the information is not primarily in the commercial interest.of the requestor.” 28 CFR 16,11(k). The DO]
regulations further require the consideration of the following factors in determining whether the
requestor has met the first part of the test: the subject of the request; the informative value of the
information to be disclosed; the contribution to an understanding of the subject by the public likely to
result from disclosure; and the significance of the contribution to public understanding. 28 CFR
16.11(k)(2). To determine whether the second part of the test is met, the DOJ regulations require
consideration of the following factors: the existence and: magnitude of a commercial interest: and the
primary interest in disclosure. As éxplained below, my request clearly meets this two-part test, and is
also the type of request, and I am the type of requestor, for which courts have held that waiver of fees-is
required under FOIA.

1. DISCLOSURE OF THE REQUESTED RECORDS IS IN THE PUBLIC INTEREST BECAUSE IT IS
LIKELY TO CONTRIBUTE SIGNIFICANTLY TO THE PUBLIC UNDERSTANDING OF THE
OPERATIONS.AND ACTIVITIES OF THE GOVERNMENT.

A. The subject of the requested records concerns the operations and activities of the.DIA and broader
government. Fhe subject of the. requested records concerns identifiable operations and activities of the
DIA and broader government, such as: governmental attempts to change the public-narrative about
Edward Snowden; selective leaks of a'secret report; the government's response to the alleged harms
‘caused by Edward Snowden; and the effect.of Edward Snowden’s actions on the government's
intelligence-gathering capabilities.

B. The disclosure is likely to contribute to an understanding of government operations.and activities
because the disclosable portions of thé requested records will be meaningfully informative about those
operations and activities, The vast majority of disclosable information is not.already in the public domain,
in-either-a duplicative or a'substantially identical form, and therefore the disclosure would add .
substantial new information to the public’s understanding of issues including but not limited to: the use
of selective leaks coordinated between lawmakers and the White House; specific examples. of harm.or the:
lack thereof alleged. caused by Edward Snowden’s actions; the government's public and nonpublic
response to the actions of Edward Snowden; and the effect of Edward Snowden’s actions on the
government's intelligence-gathering capabilities.

The records I need to conduct my study are in the possession of the DIA and not in the public domain,
except for the small portions of the report officially leaked,

C. The disclosure of the requ ested records will contribute to-the increased understanding of a broad
audience of persons interested in the subject, rather than merely my own individual understanding,
Further, [ will be collaborating with professionals whe have great expertise in the subject area, and I have.

the ability and intention to effectively convey information to the public.
As explained herein in more detail, the audience likely to be interested in the subject is broad, and
includes, historians of modern. American. government, polities, culture, and national security; journalists

a
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 29 of 39

reporting on American politics, government, national security; and society; civil liberties attorneys; and
the general public, .

i) [firmly intend to-analyze the requested records in order:to. facilitate significant expansion’ of public.
understanding of government operations. I am well qualified to perform this analysis,

fam the senior investigative report at VICE News. I cover a wide-range of issues, includi ng Guantanamo,
national security, counterterrorism, civil liberties, haman rights, and open government. My reporting has
been published in the The Guardian, The Wall Street Journal, The Financial Times, Salon, CBS
Marketwatch, The Los Angeles Times, The Nation, Truthout, Al Jazeera English and Al Jazeera America.
As should be clear from the above, | have the ability and firm intention to. disseminate to the public
‘significant expansions of understanding of government operations based on my analysis of the requested
disclosures. . .

iii) Additional Note on Journalistic Research atid the Public Interest:

Although I have herein provided extensive information supporting objectively reasonable arguments for
the public.interest of my request beyond that of journalistic inquiry alone, case law on this matter is
emphatically-clear that journalistic inquiry alone satisfies the FOIPA public interest requirement.
National Treasury Employees Union v- Griffin, 811,F.2d, 644, 649 (D.C. Cir, 1987).

Further, as articulated in the amendments to.-FOIA established by the OPEN Government Act of 2007, ]
solidly meet the applicable definition of “a representative of the news meédia[.]” The OPEN Government
Act of 2007 established that for FOIA purposes,.

‘a,representative of the news media’ means any person or entity that gathers information of
potential interest to the public, uses its editorial skills to turn the raw materials into.a distinct
work, and distributes that work to-an audience. 552(a}(4) (AVG

Based on my completed and firmly intended research, aalysis, and information.dissemination activities
detailed at length herein, I clearly satisfy this description.

Further, the OPEN Government Act of 2007’s definition of “a representative of the news media” is taken
nearly verbatim from language used by the United States Court of Appeals, District of Columbia Circuit in
the court’s 1989 FOIA fee waiver-oriented ruling in National Security Archive v. Department of Defense.{3}
As the court also relatedly found in National Security Archive v. Department of Defense, a requester need
not already have published numerous works in order: to qualify as a representative of the news media.
The court found that the express “intention” to publish or disseminate.an alysis of requested documents
amply satisfies the above noted requirement for journalists to “publish or disseminat[e] information to
the public.” National Security Archive v. Department of Defense; 880 F.2d 1386, (D.C. Cir, 1989). As noted
above, I am currently working on popular articles involving significant analysis of records obtained
through FOIPA requests to-be written by me and fellow journalist Jason Leopold. Additionally, as detailed
above, I have already publicly disseminated significant analysis of documents obtained through FOIPA
requests. | have expressed a-firm intention to-continue disseminating significant analysis-of documents

3

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 30 of 39

obtained through FOIPA requests. And I have demonstrated my-ability to continue disseminating
significant analysis of documents obtained through FOIPA requests.

Therefore, in that I.am “person or entity that gathers information of potential interest to the public, uses
its editorial skills to turn the raw materials into a distinict work, and distributes that work to an audience,
I solidly meet:the applicable definition of “arepresentative of the news media,” AS such, I have again
more than satisfied the requirement for a fee waiver.[4]

D. The disclosure of the requested records is likely to contribute “significantly” to public understanding
of government operations and activities becausé disclosure would enhancé to a significant-extent the
public’s understanding of the subject in question as compared to the léevel of public understanding
existing prior to the disclosure. .

i) See above Section I.

ii) As noted above, the overwh elming preponderance of records | need to-conduct my study are.in the
possession of the DIA and not in the public domain.

H. DISCLOSURE OF THE INFORMATION IS NOT PRIMARILY IN MY COMMERCIAL INTEREST.

A. Any commercial interest that Lhave which would be furthered by the requested disclosure is de
minimis,

I am requesting the release of records to analyze for use in the dissemination of news articles. Though
journalists do get paid for writing news articles, payment is not the primary purpose for which such -werk
is conducted. As the D:C. Circuit explained in: National: Treasury Employees Union v. Griffin, 8114 F.2d, 644,
649 (D.C. Cir. 1987), “While private interests:clearly drive journalists (and journals) in their search for
news, they advance those interests almost exclusively by dissemination of news, so that the public benefit
from news distribution necessarily rises. with any private benefit. Thus it is reasonable to presume that
furnishing journalists with information will primarily benefit the general public[.]”

The disclosure of records will significantly benefit the public interést;.and this benefit to the public.is of
vastly greater. magnitude than my minimal commercial interest.

B, My primary interest in the requested information is not commercial, and the public interest is greater
in magnitude than my commercial interest.

in National Treasury Employees Union v. Griffin, the court noted that the legislative history of the fee
waiver provisions indicate “special solicitude for journalists.and scholars.”

The iegislative history of the fee waiver provision indicates spécial.solicitude for journalists,
along with scholars and public interest groups. While private interests clearly drive journalists
(and journals) in their search: for news, they advance those interests almost exclusively by
dissemination of news, so that the public benefit from news distribution necessarily rises with
any private benefit. Thus it is reasonable to presume that furnishing journalists with information

10-
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 31 of 39

will primarily benefit the general public[.] National Treasury Employees Union v, Griffin, 811 F.2d,
644,649 (D.C. Cir. 1987).

‘Similarly, in Ettlinger v. FBI, a case involving a university professor seeking the release of FBI documents.
pertaining to investigations of members of a dissident political group, the court.noted, “Though itis true
that the plaintiff has some personal interest in the records sought, there is no indication whatsoever, nor
do the defendants claim, that the plaintiff seeks those records solely with the intention of achieving
commercial or private benefit.” Ettlinger v. FBI, 596 F. Supp. 867, 880 (D. Mass. 1 984). .

My request for the release of records isin essential ways identical to the situations in the case law abave. f
seek records on the operations and activities of government for the purpose of publishing articles and
analysis, as well as the dissemination of the records.and my analysis of the records. The disclosure of records
will significantly benefit the public interest, and this benefit to the public is of vastly greater magnitude than.
my minimal commercial interest. - .

iti) Additionally, the courts and the legislature. have been deeply invested in ensuring that FOIPA
duplication and search fees are not used by government agencies to deliberately or otherwise thwart
legitimate scholarly.and journalistic research:

This was made clear in Better Government Ass'n v. Department of State, in which the court ruled that, “The
legislative history of the fee waiver provision reveals that it was added to FOIA inan attempt to prevent
government agencies from using high fees to discourage certain types of requesters, and requests,’ in
particular those.from journalists, scholars and nonprofit public interest groups.” Better Government Ass'n
v. Department of State, 780 F.2d 86, 89 (D.C. Cir. 1986).

This point is further elaborated in Ettlinger v, FBI,

The legislative history of the FOIA clearly indicates that Congress intended that the public
interest standard for fee waivers embodied in 5 U.S.C. § 552(a)(4)(A) be liberally construed. In.
1974, Congress addéd the fee waiver provision as an amendment to the FOIA in an attempt to
prevent government agencies from using high fees to. discourage certain types of requesters.and
requests. The 1974 Senate Report and the sources relied on in it make it clear that the public
interest/benefit test was consistently associated with requests from journalists, scholars.and
non-profit public interest groups. There was-a ‘clear message from Congress that."this public-
Interest standard should be liberally construed by the agencies." The 1974 Conference Report; in
which differences between the House and Senate amendments were ironed: out, retained the |
Senate-originated public-interest fee waiver standard and further stated "the conferees intend
that fees should not be used for the purpose of discouraging requests for information or as.
obstacles to disclosure of requested information.” Further evidence of congressional intent
regarding the granting of fee waivers comes-from a‘1980 Senate Subcommittee report. The

4d.
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 32 of 39

report stated that."excessive fee charges ... and refusal to waive fees in the public interest
remain ...'toll gates' on the public access road to information.” The report noted that “most
agencies have also been too restrictive with regard to pranting fee waivers for the indigent, news.
media, scholars...” and recommended that the Department of justice develop guidelines te deal
with these fee waiver problems. The report concluded: The guidelines should recommend that
ach agency authorize as part of its FOIA regulations fee waivers for the indigent, the news
media, researchers, scholars, and non-profit public interest groups. The. guidelines should note
that the presumption should be that requesters in thes e. categories dre entitled to fee waivers,
especially if the requesters will publish the information or otherwise make it available to the
general public.

The court, in its Ettlinger v. FBI decision, continued that on.18 December 1980, a

policy statement was. sent to-the heads of all federal departments and agencies. accompanied by a
cover memorandum from then United States Attorney General Civiletti whi ch stated that he had
“concluded that the Federal.Government often fails to grant fee waivers under the Freedom of
Information Act-when réquesters have demonstrated that sufficient. public interest exists to
support such waivers," The Attorney General went on to state: Examples of requesters who
should ordinarily receive consideration of partial fee waivers, at minimum, would be
representatives of the news media or public interest organizations, and historical researchers..
Such waivers should extend to both search dnd copying fees, and in appropriate cases, complete

rather than partial waivers should be.granted.

II, CONCLUSION.

As demonstrated above, the disclosure of the requested records will si ghificantly contribute to.expanded
public understanding of government ‘operations. [have the intent and ability.to disseminate this
Significant.expansion of public understanding of government operations, The public interest in this
significant expansion of public understanding of government operations far outweighs any commercial
interest of my own in the requested release. Accordingly, my fee-waiver request amply satisfies the rules
of DoD 5400.7-R .C6.1.4.1. Legislative history and judicial authority emphatically supportthis =
determination. For these reasons, aiid based upon their extensive elaboration above, I request a full
waiver of fees be granted. { will appeal any denial of my request for a waiver of fees, and I will take the
issue to the courts if necessary: .

Sefo%

Please do not hesitate to contact me if you have any questions concerning this request.

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 33 of 39

Thank you. I appreciate your time and attention to this matter.

Jason Leopold

[1] Supplemental declaration.of Alesia Y, Williams in Jason Leopold v. Department-of Defense May 22,2015

[2] President Barack Obama, “Memorandum for the Heads of Executive D epartments and Agencies,

Subject: Freedom of Information Act," 24 January 2009 :

<http://www.whitehouse.gov/the press office/

      
   

[3] The language in National Security Archive v. Department of Defense reads, “A representative of the news media is
in essence, a person or entity that.gathers information of potential interest to a segment of the public, uses its
editorial skills to. turn raw materials into a-distinct work, and distributes that work-to an audience.” National

Security Archive v. Department of Defense, 880 F.2d 1381, 1387 (D.C. Cir, 1989).

{4] Though the courts have-subsequently narrowed the applicability of the National Security Archive v. Department

of Defense ruling in terms of requirements to-qualify as a representative of the news media (most notably in
judicial Watch, Inc. v. United States. Department Of Justice), I still solidly satisfy even this narrowed understanding
of “representative of the tiews media.” In contrast to Judicial Watch, | have clearly demonstrated a firm intention to
disseminate to the public my analysis of requested information. [have identified articles, an éxhibit, and a book
within which | firmly intend to, and in some cases already have, disseminated my analysis of requested information
| have identified other news media representative whom | have already fruitfully provided my analysis of
requested information, and with whom |! firmly intend to continue collaborating on future disseminations of
requested information. Ultimately, in contrast to Judicial Watch, which the.court found to “merely make available []
‘the requested information,” I have established “a firm intention to disseminate” miy analysis of the requested _
information. See Judicial Watch, Inc. v. United States Department of Justice, 185 F.Supp. 24.54, 59 (D.D.C..2002).

JASON LEOPOLD
Investigative Reporter

VICE News |
‘589 Venice Blyd..
Venice, CA 99291
P: 213.270.4334

@: Jason lecpolkt@vices,
t. @JasonLeopald.
PGP.

Musk Rack.

Anlicles

Lalast investigative series: The Abu Zubaydah Diaries
Subsenbe-to.me on Beacon

13
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 34 of 39

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 35 of 39

 

 
 

From: Thurston. Robiit F. (CIV) <RobinF. Thurston @usdoj.gov>
Sent: 2017 3:54PM

Ta:

Subject: ource] FW: Khatchaddutian v: DIA.

 

 

Robin

From; Thurston, Robin F. (CIV)

Sent: Monday, . june 19, 2047 3:53°PM

Te: Katie: Townsend <ktownsend @refp. org>;-‘Adam A. Marshall <amarshall@Ycfp.arg>
‘Subject: Khatchadourlan v. DIA

Hi Katle.and Adam,

This is in: response to Plaintiff's request for DIA to provide an explanation of why non-responsive records in the secorid
sample of emails reviewed’ were identified as such. While this request is outside the normal scope of infarmation
exchanged in'FOIA-related. proceedings, DIA has agreed to accommodate. Plaintiff's request In the interest ‘of allaying
toncerns about its processing of these records and moving this, matter towards final resolution.

As you know,.federal agencies.are under no obligation te log or retain.records.they determine are not responsive to a
specific FOIA request... Following this established, protocol, DIA does not maintain a log of records.it-reviews and deems
non-responsive toa request, Accordingly, exact duplicatian of the origirial samviple reviewed is not possible. In response
to. Plaintiff's request, DIA has; jn. good faith, worked to identify: the non-responsive records:reviewed in the original
sample as closely as. possible. The sample-generated very closely aligns: with the results reported to. Plaintiffafter review
of the original. samplé and DIA is confident that the reasoning behind determinations.of non-responsiveness applies
equally'to both samples.

Non-responsive Emails
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 36 of 39

The sample émail records that DIA identified as non-respansive do not relate to’ Plaintiff's request for deécuments
Televant to. the creation, scope, structure, and responsibilities. of the IRTE, nardo they céntain any conclusions, reports,
Or assessments generated by the IRTF. A majority of these emails are nof-substantive- forwards of attachments, some of
which are:responsive to Plaintiff's request and'sonte of which are not. These emails-ask for review of/comments
to/ifpuit on/deéscriptions offforwarding: of/requests to: print attached. documents. Other emails contair no text; only:
attachments, some of which are-responsive.to Plaintiff's request. and some oF which are not, The remaining emails.
rélate primarily to the following topics: meetings (the slibject of which wag:not Tesponsive- to the request) -- these emails
are. meetings. invitations, notices, confirmations, and. meeting nates; personnel i issues: (e, Bs Fosters, appraisals and

internal mariagement (a, Bey “internal

deadlines, taskers and: ‘tasking. tracking/progress, team priarities, classification and reléasability. issues, product
templates, If Issues}; ratscellaneous fetters requiring signatures; press ‘articles'and., Jeporting; responses t to public: affairs
questions; logistical. collaboration and coordination with other government agencies; infarmation related te databases,

‘séarch tools, and related statistics; and miscellaneous topics retated ‘to- Wikileaks 1 in genéral, but Uinfelated:to. the IRTFor
the scope of Plaintiff's. request,

Non-responsive Aitachments

The sam ple attactiments that DiAidentified as- hon-responsive de not relate to: Plaintiff's request for documents relevant
to the création, scope, structure, arid responsibilities of the IRTF, nor do'they contain ariy éoriclusions, reports, or
assessments generated bythe IRTR. A majority of these attachments are documents‘on topics related to WikiLeaks in
géneral, but.unrelated to the IRTF or the.scope of Plaintiff's’ request (¢,g., media issués, country reports; ‘Insider threat:
and counterintelligence i issues, miscellaneous notifications, WikiLeaks. inventory lists; Base Realignrnent And Closure
(BRAC), ‘unrelated: intelligence re porting,. statistics}. The remaining attachmerits relate primarily-to personnel matters
(e.g., awards,

time and attendance, human capital concems, thank you'letters, rasters, senior officer profiles, in-processing formas);
meéting agendas and read-aheads; cost/budget estimates and.guidance; . specific. WikiLeakedocu ments; résporises tO
media inquities; administrative matters (e:g,, task lists/logs:and priorities, briefing topics and timelines, travel logistics);
other government. ageiicy operations documents; activities reports for management; database search résults; AT issues}
product templates; other

government agency collaboration ahd coordination issues;-aiid press:reports..

Regards,

-Robir

Robin Thurston

Trial Attorney; Federal Programs Brarich

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 37 of 39

 
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 38 of 39

 

 
 
 
 

Fromm: Thurston, Robin F (CIV) <RobinF.-Thurstan@usdo). gow
Sent: 5, 2017 3:40PM

To: :

Subject:. oD Source] FW: Khatchadourian.v, DIA

From: Thurston, Robin F. {Civ}

Sent: Wedhesday, July DS, 2017 3/39 PM

Te: Katie Towrisand <ktownsend@rcip. org>y. “Adam A. Marshall’ <amarshall@rcfp:org>
Subject: Khatchadourian v. DIA

Bear Katie and Adam:

This émail provides iriforniation regarding DiA's identification of responsive records ds it relates to thie search of emails
and attached electronie:documants. DIA has. agreed to provide this Information in the interest-of moving this matter
towards final resolution wittiout- unnecessary drain of resourcés: Responsive records-may, of course, stul. ‘be withheld.
from release-pursuant to-appropriate FOIA exemptions,

1, Records relevant to the-creation, scope, structure, and responsibilities: ‘ofthe’ Information Review Task Force
(URTF}) friclude:

Records. containing information about the:scope,. performance, summary of deliverables, con cept of
operations, mission statements, mission requirements, and leadership chain-of command;

Records.containing IRTF. organization charts and breakdown of responsibilities;.

Records identifying essential fesources and tools req uired’ ‘to operate the IRTF dering. its lifecycle,. to inclade
identifi cation of

supplementary resources in thé event-of unariticipated surges:in effort;
Records ‘describing the-processes and policies to. be follawed by IRTF personnel}.

Records detailing task force deliverables and mission objectives:and actions necessary to complete those
‘objectives;

Records describing information, events, of issues that could impact the scope/focus of the IRTF's.review and:
analysis;
Case 1:16-cv-00311-RCL-DAR Document 84-1 Filed 05/24/19 Page 39 of 39

Récords describing how the IRTF will be structured to meet-defined goals;

Records. identifying personnel attributes necessary to conduct the various. tasks to'support the task force
mission;

Records identifying task force members-and participants;
Records identifying the individual responsibilities.of IRTF members; and

Récards ralating to specific IRTF responsibilities arising asa result‘of the WikiLeaks disclosures, such as.
protection ofspecific

individuals.and entities, protection of sources arid methods, protection of information to.fimit unauthorized disclosures, .
idantification of Information with force protection significance,.and: ‘education of the public.

2, Conclusions; -Peports, or assessmerits that have been generated by-the IRTF: Records generated asa result of the
IRTF's analytical efforts. These may be documented in.a- variety of formats, such as: ‘Secretaty.of Defense memoranda,
Public Affairs nvemoranda, country assessment reports, congressional briefings, threat-assessments, ‘leadership updates,
E-mall, briefing notes, daily briefings, talking:potnts,-and-désk totes.

t will be in touch shortly about.our proposal forthe-email search:

Regards,

Robin.

 
